80 S.E.2d 259 (1954)
239 N.C. 534
RHOADS et ux.
v.
HUGHES et ux.
No. 161.
Supreme Court of North Carolina.
February 24, 1954.
Stuart A. Curtis, Ahoshie, for defendant-appellants.
Pritchett & Cooke, Windsor, for plaintiff-appellees.
PER CURIAM.
The jurisdiction of the courts may be invoked to construe a will when, and only when, the language used in the will is so uncertain, vague, ambiguous, or conflicting that it creates a doubt as to the true intent of the testator. If the devise is couched in language which is clear and has a recognized legal meaning, there is no room for construction. The applicable rule of law must control. Such is the case here. The feme plaintiff survived the testator. Manifestly, upon his death she became the owner of the locus in fee, subject to the preceding life estate devised to her mother.
The judgment entered in the court below is
Affirmed.